This appeal presents the simple question as to whether the action of the electors of a common school district in voting on the annual budget, specifying the amount to be used for employment of teachers and the total amount to be raised by tax levy for the ensuing year, is binding on the trustees; or if the trustees, notwithstanding such action, may levy, appropriate and expend a larger amount in the employment of teachers.
In March, 1933, the trustees of the appellant, a common school district, entered into contracts with two teachers for their joint services for the ensuing year (1933-34) covering a period of nine months at a total salary of $140 per month. This contract was executed in all respects as required by the school laws. On the following April 15th the annual school meeting was held in the district as provided by statute. The trustees were present and submitted the budget of the previous year and also the proposed budget for the ensuing year as required by sec.32-701. The budget for the ensuing year was written on the blackboard in the schoolhouse so that all voters could see it. It was thereupon decided by a viva voce vote that the budget should be considered item by item, which they proceeded to do. When they came to the item, '2teachers' salaries, $1260, as contracted," it appears:
"that after full discussion and deliberation, it was moved, seconded and carried by a vote of 32 to 12 that the Board of Trustees expend not more than $100 per month for combined teachers' salaries for the ensuing year, and that the school year be nine months, making a total for teachers' salaries for the school year 1933-1934 in the sum of $900." *Page 185 
Upon completion of consideration of the various items the total allowed was approved in the sum of $1,987.60. No mill levy was voted. The trustees disregarded this action of the electors and proceeded with the contract as previously made by them with the teachers and paid them the total sum of $140 per month until the trial court enjoined them from making further payments in excess of $100 per month. Notwithstanding the action on the part of the electors at the annual school meeting, the trustees thereafter certified to the county superintendent that the electors had voted for 3 1/2 mills for general purposes and 3 1/2 mills for high school tuition, or a total of 7 mills. At the trial, however, they admitted that this certification was erroneous and claimed that they should have certified that the annual meeting had failed to vote a tax at all and that thereupon the trustees had made the 7-mill levy. The county commissioners thereafter made the 7-mill levy as certified by the trustees. The combined levy was sufficient to raise the total sum of $2,333.06, being $345.46 more than authorized by vote of the electors and taxpayers of the district.
The school law at sec. 33-611, I. C. A., provides that "the annual school meeting in common and joint common schooldistricts shall be held on the third Saturday of April." By sec. 32-613 it is provided that the annual school meeting in common school districts shall, among other things "determine the length of time school shall be taught in the district for the ensuing year, which shall not be less than seven months." Sec. 32-615 prescribes the duties of trustees, and among other powers conferred provides that they shall have the power to "employ certified teachers on written contract in form approved by the state board of education, a copy of which contract shall be filed with the county superintendent," and "determine, allow, and order paid all legal expenses for salaries, wages and purchases."
Sec. 32-701 contains the following:
"Prior to the annual meeting in common and joint common school districts the board of trustees shall prepare, on forms prescribed by the state board of education and furnished by *Page 186 
the county superintendent, a budget setting forth the expenditures of the district for the past year and the requirements for the school year next ensuing, itemized and classified as follows:
"a. Personal services. Including salaries and wages of clerks, principals, teachers, bus drivers, janitors and other employees of the district. . . . .
"Such budget shall be spread at length upon the minutes of the board and shall be submitted to the annual meeting at which meeting the trustees shall attend and hear objections thereto and shall thereafter revise the same, if necessary so as to bring the total of the budget allowance for the ensuing year within the limitations of the revenues to be provided for the respective funds. Copies of the revised budget shall be transmitted to the county superintendent and to the state board of education."
This section requires a minute and detailed statement of all possible expenses for teachers' salaries, each kind of material, equipment, labor, taxes, insurance, etc., that may be required for a school district. These provisions are followed by sec. 32-702 (as amended by chap. 84, 1935 Sess. Laws), which provides:
"The annual meeting, in common and joint common school districts, shall determine the amount of taxes to be raised by special levies, which levies shall not exceed the following maximum rates on each dollar of taxable property in the district for the following purposes, respectively, to wit:
"a. For general school purposes, not exceeding eight mills;
"b. For high school purposes, not exceeding five mills additional. . . . .
"In the common school districts the amount of the special taxes to be raised shall be determined in money, but in joint common school districts the amount of such levies shall be determined in mills."
If the vote of the electors of the district, taken under the foregoing provision, carries no weight or is not intended to be final, it would be useless to submit the budget to them or devote time to debating or discussing it; and there could be *Page 187 
no purpose whatever in requiring them to "determine the amount of taxes to be raised by special levies."
We are unable to escape the conviction that the legislature intended that the electors of the district should have the final voice on this subject. This construction reconciles and gives force to all the provisions of the statute; whereas, to hold that the trustees may disregard the action of the electors emasculates the statute in part and renders nugatory the action of the electors in voting on the budget. Sec. 32-701,supra, makes it mandatory on the trustees that they prepare and submit a budget of the expenditures of the past year and their estimate of the requirements for the coming year.
The requirement, that the budget shall set forth the expenditures for the year immediately preceding, must have been made, not for the information of the trustees, but rather for the information of the electors present at the annual meeting, in order that they may have an opportunity to compare the proposed budget with the expenditures of the preceding year; and so to aid the electors in determining the necessity and wisdom of making the expenditures for the ensuing year either in the full amount recommended by the board in its proposed budget; or whether, for example, certain items of the budget ought to be raised or lowered. That the legislature intended to vest exclusive power in the annual meeting, instead of the board, to pass upon the budget, is further emphasized by sec.32-703, I. C. A., which vests power in the board to levy a special tax, to maintain the schools, only "when the annualmeeting neglects or refuses" to do so. That section is as follows:
"The board of trustees of common school districts shall have power when the annual meeting neglects or refuses to levy a special tax, to maintain the schools, to levy such special tax, not to exceed ten mills upon all the property of the district, sufficient when added to the moneys apportioned by the county superintendent of schools to properly maintain said schools for the required period of time, and the taxes so levied shall be certified to the board of county commissioners and the county assessor in the same manner and *Page 188 
shall constitute a lien to the same effect as though the same were levied by the annual meeting."
In this respect sec. 32-703 contains the same language as was contained in sec. 880, C. S., which was construed in Smith v.Canyon County Dist. No. 34, 39 Idaho 222, 226 P. 1070. This court there held:
"Conceding, for the sake of argument, that their [the trustees] action amounted to the making of a levy, did they have that power? It would seem not if the language used in C. S., sec. 880, is to be given its plain and ordinary meaning. The annual meeting had not neglected or refused to make a levy, nor had the electors neglected or refused to hold an annual meeting, and, therefore, the condition prescribed by thestatute as a prerequisite to the exercise of the power by thetrustees did not exist."
It is clear that the legislature intended that each common school district should have at least seven months of school each year, and to that end, and if necessary, a levy of at least three mills should be mandatory; so that, considering these sections together, and construing them as a whole, it appears reasonably certain that the legislature intended to vest in boards of trustees of common school districts, the power to employ teachers prior to the annual meeting, by written contract, subject to the power of the annual meeting to either provide, by tax levies, sufficient funds to cover the expenditures in the full amount set forth in the proposed budget, when added to other revenues of the district; or to reduce the proposed expenditures, including salaries to teachers, as the electors in attendance at the annual meeting might conclude to be for the best interests of the school district.
The annual common school district meeting provided for by our statute is about the last semblance of a pure, unadulterated democracy we have left under existing laws. It is about the sole remnant we still retain of the original town and township meetings. (Calloway v. Atlanta Rural H. Dist., 129 Kan. 659,284 P. 377; Farmers' State Bank v. School Dist. No. 100,134 Kan. 47, 4 P.2d 404.) These meetings *Page 189 
involve matters that enter the homes of the citizens and involve the family purse and the training and education of the children of the community. Who can better understand their problems than they themselves? The electors of such districts are in a better position than anyone else to know what they need and want in the way of schools, and, after all, they are the ones who have to pay the bills.
We are not unmindful of the recent decision of this court inCorum v. Common School Dist. No. 21, 55 Idaho 725,47 P.2d 889, and we do not recede from the holding announced in that case. It is clearly the duty of the trustees to enter into contracts with teachers. It is equally true, however, that contracts entered into with teachers prior to the annual school meeting are made subject to the provisions of the law, which impliedly become a part of the contract, to the effect that the electors when they meet will have a right to modify the contract as to the amount of wages and also as to the length of school year (provided that it shall not be less than seven months — see sec. 32-613). The statute fixes certain limitations upon the power of the electors as well as upon the powers of the trustees, one of which is that they cannot reduce the school year below seven months, nor can they fix a tax levy higher than 8 mills nor lower than 3 mills. (Sec. 32-703, I. C. A., as amended by chap. 84, 1935 Sess. Laws.)
We are also of the opinion that the vote of the electors (38 in favor, none against), fixing the total budget at $1,987.60, was a substantial compliance with the statute in voting a levy, for the reason that it only left a simple mathematical problem to figure the number of mills per dollar this would require to raise the amount of the budget.
Judgment affirmed with costs to respondents.
Givens, C.J., and Morgan and Holden, JJ., concur.